On Application for Rehearing
PER CURIAM.
In application for rehearing appellants have brought to our attention a statement in our original opinion the correctness of which is in doubt.
According to the stipulation decedent was twice hospitalized as a direct result of the accident for a total period of 15 days. Noah was later hospitalized for some 35 additional days. While the latter confinement was to re-evaluate his condition it was during this period it was first discovered he was suffering from lung cancer from which he subsequently died.
It would be difficult to determine just what portion of this later hospital confinement directly resulted from his original injury. We did not say, nor intend to hold, the entire 50-day confinement was attributable to the accident.
As thus clarified our judgment is affirmed and the motion for rehearing is denied.